BROCK, Chief Judge.
We granted certiorari on 12 February 1975 in an order providing that the record on appeal be docketed by 17 February 1975. The record was docketed on 19 February 1975, two days late. This case is thus subject to dismissal in our discretion.
We take note of the fact that no judgment, from which an appeal may be taken, appears in the record. For this further *345reason the appeal is subject to dismissal. We ordered the judgment to be certified to this Court as an addendum to the record on, appeal.
We have carefully considered both the record on appeal and the briefs of counsel. In our opinion there was no prejudicial error in defendant’s trial.
No error.
Judges Morris and Hedrick concur.